Citation Nr: 1722970	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus, right great toe SIP bunionectomy and Chevron surgery, currently rated 10 percent disabling.

2.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days for right foot procedure.

3.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for right foot procedure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.
These matters come to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2010, a statement of the case was issued in June 2011, and a substantive appeal was received in August 2011.

The issue of entitlement to an increased rating for hallux valgus, right great toe SIP bunionectomy and Chevron surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 20, 2010, the Veteran underwent an outpatient procedure of the right foot, specifically removal of painful K-wire, right 1st metatarsal.

2.  The Veteran was not hospitalized due to treatment of the right foot, specifically removal of painful K-wire, right 1st metatarsal.

3. The Veteran did not require surgical or other treatment necessitating convalescence as a result of the right foot procedure.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.29 for right foot procedure have not been met.  38 C.F.R. § 4.29 (2016).

2.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 for right foot procedure have not been met.  38 C.F.R. § 4.30 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In August 2010, the Veteran was sent letters that provided information as to what evidence was required to substantiate the temporary total rating claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the claims for temporary total ratings.  The Virtual folder contains the Veteran's VA treatment records.  Moreover, her statements in support of the claims are of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the issues on appeal.  

As such, the Board will proceed with consideration of the Veteran's appeal.

Criteria & Analysis

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 
21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29.  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or (3) the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 
3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability results in 1 of the 3 scenarios just noted.  38 C.F.R. § 4.30(a).

On May 20, 2010, the Veteran underwent removal of a painful K-wire of the right first metatarsal.  08/29/2016 CAPRI at 15.  It was noted that she had complained of painful right foot hardware (k-wire).  She originally had bunion surgery in 1978 or 1979 and a second surgery about 2-3 years ago.  She started experiencing pain on the top of the right foot along the incision and underneath the big toe joint.  She elected to have the k-wire surgically removed.  Id. at 16.  Following the outpatient procedure, she was instructed to keep the dressing clean, dry and intact to the right foot.  She was to keep the foot elevated at all times while at rest and wear a post-op shoe at all times when weight bearing.  She could bear weight on the right foot.  She was instructed to apply ice to the ankle area or back of the knee for 20 minutes out of every hour while awake for the first 24 hours, but not sleep with the ice on.  Icing could be done 2-3 times daily for 20 minutes.  It was recommended that she limit activities for the next 7-10 days.  Id. at 18.

A May 21, 2010 VA telephone contact reflects that she was experiencing pain and the medication was effective.  Id. at 8.  On May 28, 2010, the Veteran sought follow-up treatment complaining of moderate pain not relieved by prescription pain medications; her pain was an 8 out of 10.  The sutures were intact.  The dressing was removed, the surgical sites was cleansed.  Arch support was added to the post-op shoe.  Id. at 7-8.  A June 7, 2010, nursing note reflects that the Veteran sought follow-up treatment and did not identify any new problems.  Id. at 7.  She reported that she had been "active" Memorial Day weekend and the Saturday prior, and had not iced her foot.  The examiner noted that she was progressing well status post removal of k-wire from right 1st metatarsal bone post-18 days.  Her sutures were removed.  Id. at 3.  A June 14, 2010 VA treatment record (addendum) reflects that the Veteran's foot was swollen and she was unable to wear a regular shoe.  It was recommended that she continue/resume her ibuprofen 800 as directed to help with swelling and attending podiatry doctor ordered compression socks to be mailed to patient.  She was to transition to normal shoe gear as soon as swelling allowed.  Id. 

Following a review of the relevant evidence of record, the preponderance of evidence weighs against the Veteran's claims of entitlement to a temporary total disability rating for service-connected disability requiring hospital treatment, observation, or convalescence. 

Regarding the Veteran's claim of entitlement to a total disability rating for service-connected disability requiring hospital treatment in excess of 21 days, the evidence of record reflects that the Veteran was not hospitalized for the right foot procedure.  The procedure was conducted on May 20, 2010 on an outpatient basis.  See id. at 17 (noting date of admission and discharge being May 20, 2010).  Thus, the evidence weighs against the assignment of a temporary total rating pursuant to § 4.29.  

While the Veteran underwent an outpatient procedure of the right foot - specifically surgical removal of the k-wire - the evidence of record does not document that the surgery resulted in at least one month of convalescence or severe postoperative residuals, or immobilization of one or more major joint by cast without surgery.  
As detailed, the Veteran was given a post-operative shoe but was not immobilized.  She was able to bear weight on the right foot following the procedure.  She was instructed to limit activities for 7-10 days but there was no indication that she required convalescence of at least one month.  She was not housebound following the surgical procedure.  Indeed, a June 2010 VA podiatry record reflects that she admitted to being "active" on Memorial Day and on last Saturday.  Finally, there were no severe postoperative residuals - her sutures were removed 18 days after the procedure and the examiner noted that she was progressing well.  08/29/2016 CAPRI at 3.  Based on relevant evidence, the Board finds that such weighs against a finding of convalescence, severe postoperative residuals or immobilization.  As such, the Board finds an assignment of a temporary total rating pursuant to § 4.30 is not warranted.  

The Board acknowledges the lay contentions of the Veteran, to include her reports of pain and swelling, and her difficulty in performing daily activities, but the fact remains that she did not undergo hospitalization for the right foot procedure and did not require convalescence of at least one month.  She wore a post-operative shoe and was instructed to limit activities, but was not immobilized.  As such, the Board finds the Veteran's competent lay statements are outweighed by the VA reports previously noted.  In sum, there is no basis for the assignment of temporary total ratings per §§ 4.29, 4.30.


ORDER

A temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days for right foot procedure is denied.

A temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for right foot procedure is denied.


REMAND

In September 2010, the Veteran underwent a VA examination to assess the severity of hallux valgus, right great toe SIP bunionectomy and Chevron surgery.  As the Veteran asserts that a higher rating is warranted, and as such examination was conducted over six years ago, the Veteran should be afforded a VA examination to assess the current severity of her hallux valgus.  See 38 C.F.R. § 3.327(a) ("Reexaminations . . . will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.").

Moreover, there are VA treatment records on file only through June 1, 2011, and as it is not clear whether the Veteran has sought treatment for her hallux valgus in the last six years, updated VA treatment records should be associated with the virtual folder for the period from June 2, 2011.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from June 2, 2011.

2.  After all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess hallux valgus, right foot.  The virtual folders are to be made available to and reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examination report should comply with the latest Disability Benefits Questionnaire (DBQ) for rating foot disabilities.  

The examiner should comment on whether the Veteran's hallux valgus is equivalent to amputation of the great toe or if he has undergone an operation which resulted in resection of the metatarsal head.

The examiner should comment on whether the Veteran has a foot disability that is moderate, moderately severe, or severe.  

The examiner should identify any objective evidence of pain or painful motion and attempt to assess the extent of any pain.  The examiner should comment on any edema, disturbed circulation, weakness, atrophy, heat, redness, or instability related to his hallux valgus.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

The examiner should comment on the symptoms associated with his hallux valgus, right foot, and the symptoms associated with any other condition affecting the right foot as a result of hallux valgus.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


